     CASE 0:19-cv-02860-SRN-KMM Document 27 Filed 08/25/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Civil No. 19-02860-SRN-KMM


Jorge Albino Rodriguez,                       )
                                              )
       Plaintiff,                             )
                                              )                ORDER
v.                                            )
                                              )
Michael R. Pompeo, Secretary of State,        )
                                              )
       Defendant.                             )


       Pursuant to the parties’ Joint Stipulation of Dismissal [Doc. No. 25], IT IS HEREBY

ORDERED that the Complaint in this action is DISMISSED WITH PREJUDICE. The

Court retains jurisdiction to consider a forthcoming motion for attorney fees and litigation

costs under 28 U.S.C. § 2412. In light of this ruling, Plaintiff’s Motion to Reopen the Case

[Doc. No. 23] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 25, 2020
                                                  s/Susan Richard Nelson
                                                  Susan Richard Nelson
                                                  United States District Judge
